SPAETH, Judge,
dissenting:
The majority acknowledges that a spouse in a divorce action can rebut the presumption of desertion that arises from the separation of the parties for the statutory period by showing that the other spouse consented to the separation. Slip op. at 2. See Gureghian v. Gureghian, 206 Pa.Super. 411, 213 A.2d 218 (1965); Burt v. Burt, 194 Pa.Super. 34, 166 A.2d 85 (1960). I disagree with the majority’s conclusion that appellant deserted her husband because I believe that appellant succeeded in establishing that her husband consented to her departure from their home.
Appellant testified without contradiction that her husband had threatened to oust her from their home if she began to work: “He started yelling at me and hollering he didn’t want me to work. And I told him I was going back to work____ So he told me that if I went back to work that I could get the f„__ out of the house.” N.T. 98-99. Appellant further testified that appellee had reiterated that threat: “I left because he told me that Saturday morning that if I was going back to work Monday that if I didn’t pack my things and get out then when I came home from work Monday that my personal belongings would be on the porch, that he would personally put them outside.” N.T. 104.
In determining whether separation is consensual, we examine the conduct of the parties. Gureghian v. Gureghian, supra. In presenting appellant with the ultimatum that she must choose between returning to work and remaining in their home, appellee expressed his consent to appellant’s departure should she choose to return to work. Since appellant did return to work, I conclude that—far from deserting her husband against his will—she left in compli*6anee with appellee’s wishes. The lower court’s finding that appellant had deserted appellee was therefore error.
The decree granting a divorce should be reversed.